DETAILED ACTION
The communication dated 11/6/20 has been entered and fully considered
Claims 1-3, 7, 8, 10, 14, 19, and 21 have been amended.  Claims 11 and 12 have been canceled.  Claims 1-10 and 13-25 are pending.  Claims 14-25 are withdrawn.

Response to Amendment
The amendments to the claims do not overcome the 103 rejections of the previous office action.

Response to Arguments
The applicant argues that the cited references do not teach claim 1 as amended because Tanaka merely describes dropping feed material from the replenishing devices into the material feeders.
The examiner argues that the previous office action does recognize that Tanaka does not teach entraining the particles with a vacuum and engaging the particles against an air permeable screen, and that Fan does teach this and is used in combination with Tanaka.

The applicant argues that the cited references do not teach claim 1 as amended because Fan describes transferring particles to a grid including the mesh, transferring the mesh and particles to a working platform, and bonding and curing the mesh and the particles on the working platform.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0021452), hereinafter Tanaka, in view of Fan (CN103978206), hereinafter Fan.
Note: the examiner used the English translation of Fan provided by the applicant
Regarding claim 1, Tanaka teaches a method of fabricating a component using an additive manufacturing system, said method comprising:
depositing the first portion of the first material particles onto a build platform (feed first material S15: first material feeder 14 feeds the first material 3 to the stage 11, [0087], Figs. 1 and 5);
depositing the second portion of the second material particles onto the build platform (feed second material S16: second material feeder 15 feeds second material 4 onto the stage 11, [0111], Figs. 1 and 5); and

Tanaka does not teach entraining the particles with an airflow from a vacuum source and engaging the particles against an air permeable screen. 
However, Fan teaches a micro-porous adsorption disk with a lattice of air holes 1 that adsorb the granular raw materials 2 by selectively opening the valves (top of pg. 6 and bottom of pg. 7, Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the powder spreading method of Fan for the powder feeding method of Tanaka since it has been held that simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to have a fast and simple forming speed by directly forming a plane at a time, as suggested by Fan (pg. 1).
While Fan only teaches spreading one type of granular material, Tanaka teaches two types of material. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powder spreading method and adsorption disk to be able to adsorb multiple types of materials. Fan also teaches that each air hole 1 is connected to a separate valve and each air hole 
Fan in this combination also teaches depositing the first portion of the first material particles onto the build platform comprises closing the first subset of vacuum valves to prevent the airflow through the first subset of vacuum valves and the air permeable screen such that the first portion of the first material particles disengage from the air permeable screen (closing the gas valve to the air hole causes the particles to be transferred to the grid/build platform, top of pg. 8, Figs. 1 and 2).
The examiner notes that depositing the second material particles onto the build platform operates in the same manner as depositing the first material particles.
Regarding claims 2 and 3, the combination of Tanaka and Fan teaches all the limitations of claim 1, and Fan further teaches wherein entraining a first portion of first material particles in an airflow comprises opening a first subset of vacuum valves to generate the airflow through the first subset of vacuum valves and the air permeable screen (gas valve of the air hole 1 is opened to adsorb the particles, bottom of pg. 7, Fig. 1).
The examiner notes that entraining a second portion of second material particles operates in the same manner as the first portion of the first material particles.
Regarding claims 4 and 5, the combination of Tanaka and Fan teaches all the limitations of claim 1, and Fan further teaches further comprising translating a material delivery system to a first material supply source including the first material particles, the material delivery system including a plurality of vacuum valves and the air permeable 
The examiner notes that translating the material delivery system to a second material supply source including the second material particles operates in the same manner as the first material supply source of the first material particles.
Regarding claim 6, the combination of Tanaka and Fan teaches all the limitations of claim 1, but neither teaches depositing both the first and second material particles simultaneously. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited both material particles simultaneously as it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C). Further, a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform these steps simultaneously, rather than sequentially, in order to increase efficiency.
Regarding claim 13, the combination of Tanaka and Fan teaches all the limitations of claim 1, and Tanaka further teaches wherein transferring heat comprises transferring heat with the energy source based on one or more of the following: a power output, a vector scanning speed, a raster power output, a raster scanning speed, a raster tool path, and a contour power output of the energy source (melt layer of material S17: first material 3 and second material 4 melted using optical device 16 and laser beam L, [0116]-[0117], Figs. 1 and 5).
The examiner notes that the laser beam will always be based on a power output.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0021452), hereinafter Tanaka, and Fan (CN103978206), hereinafter Fan, as applied to claim 1, and in further view of Dinardo (US 2017/0165910), hereinafter Dinardo.
Regarding claim 7, the combination of Tanaka and Fan teaches all the limitations of claim 1, and Fan teaches translating the material delivery system to a material supply source (microporous adsorption tray is placed above particle container and particles 2 are adsorbed as the gas valve of the air hole 1 is opened, bottom of pg. 7, Fig. 1).
This combination does not teach a sacrificial material.
However, Dinardo teaches the use of a surrogate powder 10 in a powder bed additive manufacturing process 100/apparatus 12 ([0018], Fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the surrogate powder disclosed by Dinardo in the method disclosed by Tanaka and Fan since it has been held that combining prior art elements according to known methods to yield predictable results only requires routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to conserve the build powder, as suggested by Dinardo (abstract).
Regarding claims 8-10, the combination of Tanaka, Fan, and Dinardo teaches all the limitations of claims 1 and 7, and Fan further teaches all the limitations of claims .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748